
	
		II
		Calendar No. 907
		110th CONGRESS
		2d Session
		S. 344
		IN THE SENATE OF THE UNITED
		  STATES
		
			January 22, 2007
			Mr. Specter (for
			 himself, Mr. Grassley,
			 Mr. Durbin, Mr.
			 Schumer, Mr. Feingold, and
			 Mr. Cornyn) introduced the following
			 bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		
			July 29 (legislative
			 day, July 28), 2008
			 Reported by Mr. Leahy,
			 without amendment
		
		A BILL
		To permit the televising of Supreme Court
		  proceedings.
	
	
		1.Amendment to title
			 28
			(a)In generalChapter 45 of title 28, United States Code,
			 is amended by inserting at the end the following:
				
					678.Televising Supreme Court
				proceedingsThe Supreme Court
				shall permit television coverage of all open sessions of the Court unless the
				Court decides, by a vote of the majority of justices, that allowing such
				coverage in a particular case would constitute a violation of the due process
				rights of 1 or more of the parties before the
				Court.
					.
			(b)Clerical amendmentThe chapter analysis for chapter 45 of
			 title 28, United States Code, is amended by inserting at the end the
			 following:
				
					
						678. Televising Supreme Court
				proceedings.
					
					.
			
	
		July 29 (legislative day, July 28), 2008
		 Reported without amendment
	
